v s vepmm@ae¢eeecv 07930 M\/L ~lCW DOCUVHE)WESSF§W<%MWYHHN

Umted States Marshals Sewice See 'lfnszructioh.s for 1Se."vu:e ofProeess bil U.S. .=’l/lmshal"

 

 

 

PLAlN'l`lFF COURT CASE NUMBER
Betty J. Johnson 2:18-cv-7930
DEFENDANT TYPE OF PROCESS
Investor Equities, LLC et al. / / Summons

 

 

Michael Brown

NAME OF lNDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE {

ADDRESS (S!reet or RFD, Apartmenl No_, Cr'ty, State andsz Cade)

1541 Washington Ave., New Orleans, LA 70130
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDR_ESS BELOW Number nfpmcess m be

served with this Furm 285 l

 

 

 

 

Amhony Sarto.r 1_0 _ Number of parties to be
Southeast Lou1siana Legal Servlces gewed in this ease 3
1340 Poydras St., Suite 900
NE!W Ol’°l€€lll$, LA 70112 Check for gewice

on U. S. A_

 

 

 

SPEC=. AL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST l'N EX_PED]TING SERVICE (Include Busine.rs andAIremareAddresses
4£[ Telephone Numbers, and Estimoted Times Ava:`!ablefor Service):

 

 

 

 

 

 

:u_l=t 319
Sigiiat;{i;r`e oi[QQ:neEm}/§rig/inator requesting service on behalf oft I`g| PLAINTIFF TELEPHONE NUMBER DATE
n - ' "\\/ ' v E:l DEFENDANT 504-529-1000, ext. 235 8/23/18
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE
l acknowledge receipt for the total Total Process Distriet of District to Signature ofAuthorized USMS Deputy or Clerk Date
number of process indicated Origin Serve

5

 

 

 

 

 

(Sign aaiyfor USM 285 grmore cf \\/ 1b ~ / f
than ana USM 235 rs mbmmed) l No iii No 3d W 5 C§~ ll l 37
I hereby cenify and retuin thatl @/have personally served ,[:] have legal evidence of servlce l:l have executed as shown m "Remarl<s" the process described

on the individual company, eorporation, etc, at the address shown above on the on the individual ,eompany, eorporation, etc shown at the address inserted below.

 

l:l I hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks bc:low)

Name and title of individual served (ifnoi shown above) |:| A person Of Suitable age and discretion
then residing in defendant's usual place
of abode

Address (complete only diyj"erent than shown above) n Date

 

Tirne

/l@le@lel mee j§\i"`
\/§`iliii§i/§`Y\T§M

 

 

 

 

 

 

 

 

Servie_e Fee Total Mileage Cha.rges Forwardirig Fee Total Charges Advance Deposits Amount owed ‘tO/U. S I\larsl)K/iii
-`Z; including endeavor.s) (Amount oi` Rel`und*)
595 £1<>% 62 051 $0.00
REM.ARKS:

 

 

mem @ @;> ”@/wgelm§ ~»~» @5@9@¢ ’3 elm es/§e:;e:e z_<:>€t
ri’©/l“¢l@© "»; :Q\C~Q?»@El

l. CLERK OF THE COURT PRIOR EDITIONS MAY BE USED
2. USMS RECORD

3. NOTICE OF SERVICE
4. BILLING STATEMENT*: To be returned to the U.S. Marshal with payment,

if any amount is owed. Please remit promptly payable to U.S. Marshal. Form USM-ZSS
5. ACKNOWLEDGMENT OF RECElPT Rev. 11/13

ulsr"a'fei.)'r£ 'ro=

   

 

 

 

